DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species F in the reply filed on 05/26/2021 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/15/2019, 05/18/2020, and 12/23/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, 8, 9, 10, 12, and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. [US 2018/0158867 A1], “Kim.”

Regarding claim 1, Kim discloses a method of forming an integrated chip (Fig. 1- 10), comprising: 
forming magnetic tunnel junction (MTJ) layers (Fig. 2, 114) over a bottom electrode layer (112); 
forming a sacrificial dielectric layer (Fig. 2, 118)  over the MTJ layers (114); 
patterning (as shown in Fig. 3) the sacrificial dielectric layer (118a) to define a cavity (124); 
forming a top electrode material (Fig. 4, 128) within the cavity (as shown); 
removing (as shown in Fig. 8 and ¶[0053]) the sacrificial dielectric layer (118a); and 
patterning (¶[0055] and Fig. 9) the MTJ layers according to the top electrode material to define an MTJ stack after removing the sacrificial dielectric layer (as shown).

Regarding claim 2, Kim discloses claim 1, Kim discloses depositing a glue layer (Fig. 4, 126) onto surfaces of the sacrificial dielectric layer defining the cavity (as shown); and depositing the top electrode material (128) onto the glue layer to fill the cavity (as shown in Fig. 4).

Regarding claim 5, Kim discloses claim 1, Kim discloses a height of the top electrodeP20181261 US00 Serial No. 16/412,776 Page 3material (128) decreases during patterning of the MTJ layers (as shown from Fig. 4 – 5, the height of the top electrode material is reduced.  The Examiner knows that the patterning process is several steps and the reduction of the height will be consider part of the patterning process).

Regarding claim 6, Kim discloses claim 1, Kim discloses forming a capping film (Fig. 2, 116) over the MTJ layers (114) and below the sacrificial dielectric layer (118), wherein patterning the sacrificial dielectric layer exposes a top surface of the capping film (as shown in Fig. 3).

Regarding claim 8, Kim discloses a method of forming an integrated chip (Fig. 11-21), comprising:
forming magnetic tunnel junction (MTJ) layers (Fig. 11, 114) over a bottom electrode layer (112); 
depositing a sacrificial layer (Fig. 11, 142) over the MTJ layers (114) (as shown); 
etching the sacrificial layer to form a cavity (146) defined by sidewalls of the sacrificial layer ( as shown in Fig. 12);
depositing a glue layer (Fig. 15, 150) onto and between the sidewalls of the sacrificial layer defining the cavity (as shown in Fig. 15); 

removing the sacrificial layer (Fig. 18 shows the removal of the layer (142)); and 
patterning the MTJ layers according to the conductive material and the glue layer to define a magnetic tunnel junction (MTJ) stack (¶[0083] and as shown in Fig. 19).

Regarding claim 9, Kim discloses claim 8, Kim further discloses forming a capping film (Fig. 11,116) over the MTJ layers (114) prior to depositing the sacrificial layer (142); and 
patterning the capping film (116) to define a capping layer(116a) (as shown in Fig. 19).

Regarding claim 10, Kim discloses claim 8, Kim further discloses after removing the sacrificialP20181261 US00Page 4 layer (Fig.19) , the glue layer has a first height measured from the bottom surface of the conductive material to a top surface of the glue layer that is substantially equal to a second height of the conductive material (as shown in Fig. 19).

Regarding claim 12, Kim discloses claim 8, Kim further discloses the conductive material (Fig. 19, 152A) has sidewalls arranged at a first angle with respect to the bottom surface of the conductive material and the MTJ stack (115) has sidewalls arranged at a second angle with respect to a bottom surface of the MTJ stack, the second angle less than the first angle (As shown in Fig. 19, the bottom surface MJT layers have ≥90° compared to the bottom of patterned conductive material (152A)).

Regarding claim 21, Kim discloses claim 1, Kim further discloses performing a planarization process after forming the top electrode material within the cavity and before removing the sacrificial dielectric layer to remove portions of the top electrode material arranged over the sacrificial dielectric layer (as shown from Fig. 4 to Fig. 7 also ¶[0051]).

Regarding claim 22, Kim discloses claim 1, Kim further discloses forming an additional top electrode material (Fig. 6, 132) within the cavity and over the top electrode material (128a), wherein the additional top electrode material (¶[0050] teaches titanium or titanium nitride) comprises a different material than the top electrode material (¶[0045] teaches tungsten, copper, platinum, nickel, silver, gold ), and wherein a bottommost surface of the additional top electrode material is arranged below a topmost surface of the sacrificial dielectric layer (as shown in Fig. 6).

Regarding claim 23, Kim discloses claim 1, Kim further discloses the additional top electrode material (Fig. 9, 132a) protects portions of the top electrode material (128a) from removal during the patterning of the MTJ layers (114) (¶[0055] and Fig. 9).

Claims 1, 2, 8, 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. [US 2013/0171742 A1], “Wang.”

Regarding claim 1, Wang disclose a method of forming an integrated chip (Fig. 3A – 3I), comprising:
forming magnetic tunnel junction (MTJ) layers (Fig. 3D, 308) over a bottom electrode layer (305); 
forming a sacrificial dielectric layer (Fig. 3D, 309) over the MTJ layers (308); 
patterning the sacrificial dielectric layer (Fig. 3E, 309) to define a cavity (310); 
forming a top electrode material (Fig. 3F, 311) within the cavity (310); 
removing the sacrificial dielectric layer (Fig. 3G shows the removal of the dielectric material); and 
patterning the MTJ layers according to the top electrode material to define an MTJ stack after removing the sacrificial dielectric layer ( as shown in Fig. 3H, the MTJ stack is patterned).

Regarding claim 2, Wang discloses claim 1, Wang further discloses depositing a glue layer (Fig. 3F, 320) onto surfaces of the sacrificial dielectric layer defining the cavity; and depositing the top electrode material (311) onto the glue layer to fill the cavity (¶[0040]).

Regarding claim 8, Wang discloses a method of forming an integrated chip (Fig. 3A – 3I), comprising: 
forming magnetic tunnel junction (MTJ) layers (Fig. 3D, 308) over a bottom electrode layer (305); 
depositing a sacrificial layer (309) over the MTJ layers (308); 

depositing a glue layer (Fig. 3F, 320) onto and between the sidewalls of the sacrificial layer (309) defining the cavity (as shown in Fig. 3F); 
forming a conductive material (Fig. 3F, 311) over the glue layer (320) and within the cavity (310), wherein the glue layer (320) contacts sidewalls and a bottom surface of the conductive material (as shown in Fig. 3F); 
removing the sacrificial layer (as shown in Fig. 3G); and 
patterning the MTJ layers (308) according to the conductive material and the glue layer to define a magnetic tunnel junction (MTJ) stack (Fig. 3H, 308a) (as shown in Fig. 3H and ¶[0042] the MTJ is patterned).

Regarding claim 10, Wang discloses claim 10, Wang further discloses after removing the sacrificialP20181261 US00    layer, the glue layer (Fig. 3H, 320) has a first height measured from the bottom surface of the conductive material (311) to a top surface of the glue layer that is substantially equal to a second height of the conductive material ( as shown in Fig. 3H).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. [US 2018/0158867 A1], “Kim” as applied to claim 8 and further in view of Hsu et al. [US 2014/0227804 A1], “Hsu”.

Regarding claim 3, Kim discloses claim 2, Kim does not explicitly disclose after patterning the MTJ layers according to the top electrode material, the glue layer has a first height measured from a bottom surface of the top electrode material to a top surface of the glue layer and the top electrode material has a second height measured from the bottom surface of the top electrode material to a top surface of the top electrode material, the second height greater than the first height.
However, it is well known in the semiconductor art that the removal of material is a result effective variable that occurs during the etching process due to the etch rate of the material and duration of the etching process.  Hsu discloses the top electrode (Fig. 14, 80) with sidewall spacers is formed over the MTJ layers (76,74,72). The structure (400) is then etched using the electrode structure and sidewall spacer as a mask in order to create the MTJ stack.  
Absent a showing of criticality with respect to height of the sidewall spacer (a result effective variable), it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to adjust the etch rate through routine experimentation in order to completely etch through the MTJ stack as taught in Hsu in the method of Kim such that after patterning the MTJ layers according to the top electrode material, the glue layer has a first height measured from a bottom surface of the top electrode material to a top surface of the glue layer and the top electrode material has a second height measured from the bottom surface of the top electrode material to a top surface of the top electrode material, the second height greater than the first height because the angle of incidence of the etching process, material property and duration of the etch effects the amount of material that is removed during patterning of the MTJ stack (¶[0064]) and discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 11, Kim discloses claim 10, Kim does not explicitly disclose after patterning the MTJ layers, the glue layer has a third height measured from the bottom surface 
However, it is well known in the semiconductor art that the removal of material is a result effective variable that occurs during the etching process due to the etch rate of the material and duration of the etching process.  Hsu discloses the top electrode (Fig. 14, 80) with sidewall spacers is formed over the MTJ layers (76,74,72). The structure (400) is then etched using the electrode structure and sidewall spacer as a mask in order to create the MTJ stack.  Materials from the top electrode (Fig. 15, 80) and the sidewall space (96) may be removed as a result of the material property and etch rate property of the sidewall spacer and electrode. The height of the sidewall spacers  are reduced due to the angle of incidence and duration of the etch process (¶0064]) resulting in the height of the electrode being greater than the height of the sidewall spacer.
Absent a showing of criticality with respect to height of the sidewall spacer (a result effective variable), it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to adjust the etch rate through routine experimentation in order to completely etch through the MTJ stack as taught in Hsu in the method of Wang such that the glue layer has a first height measured from the bottom surface of the conductive material to a top surface of the glue layer that is substantially equal to a second height of the conductive material because the angle of incidence of the etching process, material property and duration of the etch effects the amount of material that is removed during patterning of the MTJ stack (¶[0064]) and discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 14, Kim discloses claim 8, Kim disclose after forming the conductive material within the cavity, a top surface of the conductive material meets a sidewall of the conductive material at an angled corner (see Fig. 8). Kim does not explicitly disclose wherein after patterning of the MTJ layers according to the conductive material, the top surface of the conductive material meets the sidewall of the conductive material  at a rounded corner.
However, it is well known in the semiconductor art that the etching process can remove conductive material.  Hsu discloses the square top electrode (Fig. 14, 80) is formed over the MJT stack (76,74,72). The top electrode (Fig. 15, 80) may be patterned by ion beam etch (IBE) process. The duration of the etching process removes portions of the top electrode (80) and the spacers (96) resulting in a reduced height and  rounded corners on the electrode and the MTJ stack is patterned.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use an etching process to remove material as taught in Hsu in the method of Kim such that after patterning of the MTJ layers according to the conductive material, the top surface of the conductive material meets the sidewall of the conductive material  at a rounded corner because round corners formed on the top electrode is a result of the angle of incidence and duration of the etching process (¶[0036] and ¶[0064] of Hsu).

Claims 13, 24, 25, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. [US 2018/0158867 A1], “Kim” and further in view of Kanaya [US 2013/0015541 A1].

Regarding claim 13, Kim discloses claim 8, Kim discloses having sidewall spaces (Fig. 148a) formed on the sidewalls of the conductive material and later used to as a mask to pattern the bottom electrode (Fig.19).  Kim does not disclose depositing a sidewall spacer layer over the conductive material; patterning the sidewall spacer layer to form a sidewall spacer surrounding the MTJ stack, wherein patterning the sidewall spacer layer exposes a top surface of the conductive material and top surfaces of the bottom electrode layer; and etching the bottom electrode layer using the conductive material and the sidewall spacer as a mask.
However, a suitable alternative way of forming a space is after the patterning of the MJT structure. Kanaya discloses magnetoresistive effect element (Fig. 7,MTJ) formed over a lower electrode (LE).  Sidewall film (Fig. 7, 40) is formed over the structure.   Depositing the sidewall spacer layer (40) over the conductive material (40), patterning the sidewall spacer layer to form a sidewall spacer surrounding the MTJ stack, wherein patterning the sidewall spacer layer exposes a top surface of the conductive material (HM) and top surfaces of the bottom electrode layer (LE); and etching the bottom electrode layer using the conductive material and the sidewall spacer as a mask (Fig. 8 and ¶[0040]). The sidewall film (40) effectively functions to block oxygen, hydrogen, and the like because being provided on the side surface of the upper electrode UE, the side surface of the MTJ element, and a part of the upper surface of the lower electrode LE (¶[0065]).


Regarding claim 24, Kim discloses a method (Fig. 11 – 21 and 32) comprising: 
forming magnetic tunnel junction (MTJ) layers (Fig. 11, 114) over a bottom electrode layer (112); 
forming a sacrificial dielectric layer (Fig. 11, 142) over the MTJ layers (114) (as shown in Fig. 11); 

forming a top electrode material (Fig. 152) within the cavity of the sacrificial dielectric layer (see Fig. 15);
performing a planarization process to remove portions of the top electrode material arranged above a topmost surface of the sacrificial dielectric layer (as shown from Fig. 15 to Fig. 17 also ¶[0051]);P20181261 US00 Serial No. 16/412,776 Page 6 
removing the sacrificial dielectric layer (as shown in Fig. 18); 
performing a removal process to remove portions of the MTJ layers according to the top electrode material to define a MTJ stack (as shown in Fig. 20 and ¶[0055]).
Kim discloses having sidewall spaces (Fig. 148a) formed on the sidewalls of the conductive material and later used to as a mask to pattern the bottom electrode (Fig.19).  Kim does not disclose forming a sidewall spacer layer over the bottom electrode layer, the MTJ stack, and the top electrode material, performing a first removal process to remove substantially horizontal portions of the sidewall spacer layer to form sidewall spacers surrounding outer sidewalls of the MTJ stack and the top electrode material and performing a second removal process to remove peripheral portions of the bottom electrode layer according to the sidewall spacers and the top electrode material.
However, a suitable alternative way of forming a space is after the patterning of the MJT structure. Kanaya discloses magnetoresistive effect element (Fig. 7,MTJ) formed over a lower electrode (LE).  Sidewall film (Fig. 7, 40) is formed over the structure.  Kanaya discloses a sidewall spacer layer (Fig. 7, 40) is deposited over the bottom electrode layer (LE), the MTJ 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form and pattern the sidewall spacer over the entire MJT structure as taught in Kanaya in the method of Kim such that a sidewall spacer layer is formed over the bottom electrode layer, the MTJ stack, and the top electrode material, a first removal process is performed to remove substantially horizontal portions of the sidewall spacer layer to form sidewall spacers surrounding outer sidewalls of the MTJ stack and the top electrode material and a second removal process is performed to remove peripheral portions of the bottom electrode layer according to the sidewall spacers and the top electrode material because such a modification would allow for the sidewall spacer to effectively function to block oxygen, hydrogen, and the like because being provided on the side surface of the upper electrode UE, the side surface of the MTJ element, and a part of the upper surface of the lower electrode LE (¶[0065] of Kanaya).  Future, it has been held that the selection of any order of performing process steps in the absence of new or unexpected results has supported a prima facie obviousness determination in Ex parte Rubin , 128 USPQ 440 (Bd. App. 1959). See also In 

Regarding claim 25, Kim as modified discloses claim 24, Kim further discloses forming a glue layer (Fig. 15, 150) on surfaces of the sacrificial dielectric layer (142) defining the cavity, wherein the glue layer is formed before forming the top electrode material, and wherein the top electrode material (152) is formed directly on the glue layer (see Fig. 15).

Regarding claim 27, Kim as modified discloses claim 24, Kim discloses the top electrode material (Fig. 19, 150a) has sidewalls arranged at a first angle with respect to a bottom surface of the top electrode material and the MTJ stack (115) has sidewalls arranged at a second angle with respect to a bottom surface of the MTJ stack, the second angle less than the first angle. (As shown in Fig. 19, the bottom surface MJT layers have ≥90° compared to the bottom of patterned conductive material (152A)).

Regarding claim 28, Kim as modified discloses claim 24, Kim discloses forming a dielectric structure (Fig. 32, 242) around and over the MTJ stack (114/115) and the top electrode material(128a); and forming an interconnect layer (132a) that extends through the dielectric structure and is P20181261 US00arranged over and coupled to the top electrode material (as shown in Fig. 32).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. [US 2018/0158867 A1], “Kim” in view of Kanaya [US 2013/0015541 A1] as applied to claim 24 and further in view of Yanagi et al. [US 2012/0230091 A1], “Yanagi.”

Regarding claim 26, Kim as modified disclose claim 24, Kim as modified does not explicitly discloses after the first removal process, the sidewall spacers have substantially rounded outer sidewalls.
However, Yanagi discloses an MTJ film, a biased magnetic field layer (Fig. 10, 16) and an electrode hard mask layer (18) serving as the upper electrode. an insulating film (23) is deposited to cover the stacked film.  The insulating film (23) is etched by anisotropic etching (for example, RIE) to expose the upper surface of the stacked film of the reference layer (14).  The resulting sidewall remains on the side of the MTJ film and upper electrode having a substantially rounded outer sidewalls.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the etching process to round the spacer edge as taught in Yanagi in the method of Kim as modified such that after the first removal process, the sidewall spacers have substantially rounded outer sidewalls because such as modification is a result of the etching rate process used to remove the insulating material (¶[0068] of Yanagi).

Claim 3, 11, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. [US 2013/0171742 A1], “Wang” as applied to claim 2, 10, 8 respectfully and in view of Hsu et al. [US 2014/0227804 A1], “Hsu.”

Regarding claim 3, Wang discloses claim 2, Wang does not explicitly disclose after patterning the MTJ layers according to the top electrode material, the glue layer has a first height measured from a bottom surface of the top electrode material to a top surface of the glue layer and the top electrode material has a second height measured from the bottom surface of the top electrode material to a top surface of the top electrode material, the second height greater than the first height.
However, it is well known in the semiconductor art that the removal of material is a result effective variable that occurs during the etching process due to the etch rate of the material and duration of the etching process.  Hsu discloses the top electrode (Fig. 14, 80) with sidewall spacers is formed over the MTJ layers (76,74,72). The structure (400) is then etched using the electrode structure and sidewall spacer as a mask in order to create the MTJ stack.  Materials from the top electrode (Fig. 15, 80) and the sidewall space (96) may be removed as a result of the material property and etch rate property of the sidewall spacer and electrode. The height of the sidewall spacers  are reduced due to the angle of incidence and duration of the etch process (¶0064]) resulting in the height of the electrode being greater than the height of the sidewall spacer.
Absent a showing of criticality with respect to height of the sidewall spacer (a result effective variable), it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to adjust the etch rate through routine experimentation in order to completely etch through the MTJ stack as taught in Hsu in the method of Wang such that after patterning the MTJ layers according to the top electrode material, the glue layer has a 

Regarding claim 11, Wang discloses claim 10, Wang does not explicitly disclose after patterning the MTJ layers, the glue layer has a third height measured from the bottom surface of the conductive material to the top surface of the glue layer that is less than the second height.
However, it is well known in the semiconductor art that the removal of material is a result effective variable that occurs during the etching process due to the etch rate of the material and duration of the etching process.  Hsu discloses the top electrode (Fig. 14, 80) with sidewall spacers is formed over the MTJ layers (76,74,72). The structure (400) is then etched using the electrode structure and sidewall spacer as a mask in order to create the MTJ stack.  Materials from the top electrode (Fig. 15, 80) and the sidewall space (96) may be removed as a result of the material property and etch rate property of the sidewall spacer and electrode. The height of the sidewall spacers  are reduced due to the angle of incidence and duration of the 
Absent a showing of criticality with respect to height of the sidewall spacer (a result effective variable), it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to adjust the etch rate through routine experimentation in order to completely etch through the MTJ stack as taught in Hsu in the method of Wang such that the glue layer has a first height measured from the bottom surface of the conductive material to a top surface of the glue layer that is substantially equal to a second height of the conductive material because the angle of incidence of the etching process, material property and duration of the etch effects the amount of material that is removed during patterning of the MTJ stack (¶[0064]) and discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 14, Wang discloses claim 8, Wang disclose after forming the conductive material within the cavity, a top surface of the conductive material meets a sidewall of the conductive material at an angled corner. Wang does not discloses wherein after patterning of the MTJ layers according to the conductive material, the top surface of the conductive material meets the sidewall of the conductive material P20181261 US00at a rounded corner.
However, it is well known in the semiconductor art that the removal of material is a result effective variable that occurs during the etching process.  Hsu discloses the top electrode (Fig. 14, 80) with sidewall spacers is formed over the MTJ layers (76,74,72).  The sidewall spacer and  the electrode material have substantially equal height and the electrode material sidewall 
Absent a showing of criticality with respect to height of the sidewall spacer (a result effective variable), it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to adjust the etch rate through routine experimentation in order to completely etch through the MTJ stack as taught in Hsu in the method of Wang such that after patterning of the MTJ layers according to the conductive material, the top surface of the conductive material meets the sidewall of the conductive material l    at a rounded corner because the angle of incidence of the etching process, material property and duration of the etch effects the amount of material that is removed during patterning of the MTJ stack (¶[0064]) and discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYA M RAMPERSAUD whose telephone number is (571)272-3464.  The examiner can normally be reached on Mon-Wed 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PRIYA M. RAMPERSAUD
Examiner
Art Unit 2891



/P.M.R/Examiner, Art Unit 2891                                                                                                                                                                                                        
/MARK W TORNOW/             Primary Examiner, Art Unit 2891